                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION


VetBridge Product Development Subsidiary I       )
(NM-OMP), LLC,                                   )
                                                 )
                             Plaintiff,          )
                                                 )
v.                                               )     Case No. 5:18-CV-06147-BCW
                                                 )
NewMarket Pharmaceuticals, LLC,                  )
                                                 )
                             Defendant.
                                                 )

                                               ORDER

       Before the Court is Defendant’s motion to change venue (Doc. #8). The Court, being duly

advised of the premises, denies said motion.

                                          BACKGROUND

       This matter arises out of a contractual breach alleged by Plaintiff VetBridge Product

Development     Subsidiary     (“VetBridge”)    against   NewMarket      Pharmaceuticals,     LLC

(“NewMarket”). VetBridge is a limited liability company, organized and existing under the laws

of the State of Missouri with its principal place of business in St. Joseph, Missouri. VetBridge is

involved in the marketing, sale, and distribution of animal healthcare products. NewMarket is a

limited liability company, organized and existing under the laws of Delaware and based in Trenton,

New Jersey. NewMarket is the owner of a new animal drug (“Product”) that it wants to market.

Before doing so, NewMarket must first obtain an approval from the Food and Drug Administration

for Veterinary Medicine (“FDA / CVM”).

       In July 2014, VetBridge and NewMarket entered into an Exclusive Distribution and

License Agreement (“Agreement”). Under the Agreement, VetBridge agreed to provide $4 million



                                                 1
in funding for the Product approval process in return for a license to distribute the Product within

specified territory, after the approval by FDA / CVM. As relevant for purposes of the instant

motion, the Agreement contained a “change of control” provision, contemplating that VetBridge

would step into the shoes of and assume NewMarket’s beneficial position to make and

commercialize the Products in the specified territory in the event NewMarket transfers more than

50% of its beneficial interest or substantially all of its assets relating to the Agreement. The

Agreement also contained a forum selection clause, identifying the Western District of Missouri

for any case where a party reasonably determines that injunctive relief is needed, and a choice of

Missouri law clause. VetBridge furnished the contracted funding of $4 million in November 2015.

           In December 2014, NewMarket entered into a separate contract with VetPharm, Inc.

(“VetPharm”),1 a New York corporation, to provide clinical trial services (“Data”) related to the

testing of the Product required for purposes of the FDA / CVM approval (“VetPharm Contract”).

The VetPharm Contract contained an arbitration clause. Because of a dispute between NewMarket

and VetPharm over a fee payable for the Data under the Contract, VetPharm filed for arbitration

on March 8, 2017. On March 21, 2017, NewMarket brought an action against VetPharm in the

District Court of New Jersey, alleging breach of contract, misappropriation of trade secrets and

seeking a temporary restraining order (“TRO”) compelling VetPharm to provide the Data (“New

Jersey Action”). VetPharm filed a cross-motion to stay the New Jersey Action and compel

arbitration, which the New Jersey court granted. However, VetPharm voluntarily withdrew from

arbitration on October 13, 2017. NewMarket moved to lift the stay in the New Jersey Action and

re-applied for a TRO. VetPharm again moved to stay the New Jersey Action for a second time in

favor of arbitration. Currently, NewMarket’s application for a TRO (now a preliminary injunction)


1
    VetPham is not in any way related to VetBridge.

                                                      2
and VetPharm’s second cross-motion to compel arbitration have been fully briefed and are

awaiting a ruling from the New Jersey Action court.

         In the meantime, in May 2016, NewMarket informed VetBridge that it transferred an 80%

ownership interest in NewMarket to a third party and also assigned its manufacturing rights and

transferred the IP / Patent Rights to an unnamed overseas company for tax purposes, triggering the

“change of control” provision. On August 12, 2017, VetBridge filed a petition in the Circuit Court

of Buchanan County, Missouri, against NewMarket, alleging claims for breach of contract,

specific performance of the Agreement’s “change of control” provisions, and a preliminary and

permanent injunction. NewMarket removed the action to this Court on October 5, 2018.

         In the instant motion, Defendant moves the Court to change venue to the District Court of

New Jersey under the first-filed rule.

                                                   DISCUSSION

         A.       THE FIRST-FILED RULE DOES NOT APPLY.2

         The “first-filed” rule “gives priority, for purposes of choosing among possible venues when

parallel litigation has been instituted in separate courts, to the party who first establishes

jurisdiction.” Nw. Airlines, Inc. v. Am. Airlines, Inc., 989 F.2d 1002, 1006 (8th Cir. 1993). The

rule is “not intended to be rigid, mechanical, or inflexible[.]” Orthmann v. Apple River

Campground, Inc., 765 F.2d 119, 121 (8th Cir. 1985). What constitutes parallel litigation is not

limited to actions between the same parties with identical claims. Hynes Aviation Indus., Inc. v.

Sacramento E.D.M., Inc., No. 6:12-CV-03521-BCW, 2013 WL 12198837, at *2 (W.D. Mo. Aug.



2
  While the parties argue the applicability of the first-filed rule, they also rely on 28 U.S.C. § 1404(a) for the change-
of-venue analysis. The Court notes that the first-filed rule is different from § 1404(a). Advanced Physical Therapy,
LLC v. Apex Physical Therapy, LLC, No. 17-3149-CV-S-BP, 2017 WL 9717215, at *2 (W.D. Mo. July 6, 2017) (“the
first-filed rule is not based on § 1404(a)”). The Court will analyze the §1404(a) factors under the exceptions to the
first-filed rule below.

                                                            3
1, 2013). However, the interests of the parties must be aligned. Id. The rule applies when the issues

between the two litigations substantially overlap. Monsanto Tech. LLC v. Syngenta Crop Prot.

Inc., 212 F. Supp. 2d 1101, 1103 (E.D. Mo. 2002).

       NewMarket moves the Court to transfer this matter to the District Court of New Jersey,

asserting the New Jersey Action is a parallel first-filed action involving substantially overlapping

issues, because NewMarket’s breach of the Agreement relating to the FDA / CVM approval was

caused by VetPharm’s failure to provide the Data required for the approval. VetBridge opposes

the motion, arguing that the New Jersey Action is not parallel, because VetBridge is not a party to

the New Jersey Action or the underlying VetPharm Contract and because its interests are not

aligned with those of VetPharm. VetBridge further argues that any issues of VetPharm’s liability

to NewMarket for failure to deliver the Data are unrelated to VetBridge’s claims against

NewMarket for breach of contract claims in this action for failure to provide required funding and

misuse of VetBridge’s investment and specific performance claim under the Agreement’s “change

of control” provisions.

       The Court agrees with VetBridge’s arguments and finds that the New Jersey Action is not

parallel, for the reasons proffered by VetBridge. Scottsdale Ins. Co. v. Detco Indus., Inc., 426 F.3d

994, 997 (8th Cir. 2005) (issues in a tort action did not substantially overlap with issues in a

separate insurance coverage action, because “although . . . the issues in each proceeding may

depend on some of the same facts, that circumstance does not compel a conclusion that the suits

are parallel, for the [other] court proceedings involve parties, arguments, and issues different from

those in the[se] proceedings.”). Therefore, the Court finds that the first-filed rule does not apply.

While this conclusion alone would suffice to deny NewMarket’s motion, the Court next considers

whether, even if the rule applied, the exceptions to the rule would affect the application of the rule.



                                                  4
        B.      EXCEPTIONS TO THE FIRST-FILED RULE WEIGH AGAINST TRANSFER.

        Even if the Court were to assume that the New Jersey Action was parallel to the present

case, in the Court’s view, the transfer should still be denied based on the exceptions to the first-

filed rule. “There are two recognized exceptions to the first-filed rule: (1) balance of convenience;

and (2) compelling circumstances.” Hynes Aviation, 2013 WL 12198837, at *3 (W.D. Mo. Aug.

1, 2013) (citation omitted).

        1.      The “compelling circumstances” exception does not apply.

        For purposes of the “compelling circumstances” exception, the Eighth Circuit has

identified two “red flags” that signal the existence of compelling circumstances to support

abrogation of the first-filed rule: “(1) the first-filed suit was filed after the other party gave notice

of its intention to sue; and (2) the first-filed suit is for declaratory judgment, rather than for

damages or equitable relief, therefore suggesting a ‘race to the courthouse’ in an attempt to preempt

the natural plaintiff from his or her choice of forum.” Nw. Airlines, 989 F.2d at 1007. The Eighth

Circuit did not define an exclusive list of circumstances required to show such compelling

circumstances. Foreign Candy Co., Inc. v. Promotion in Motion, Inc., 953 F. Supp. 2d 934, 942

(N.D. Iowa 2013). “The prevailing standard is that “in the absence of compelling circumstances,”

transfer will not be granted. Nw. Airlines, 989 F.2d at 1005 (citations omitted).

        The parties do not argue, and the Court does not find the red flags suggesting the existence

of compelling circumstances. Therefore, the Court proceeds to considering the “balance of

convenience” exception.

        2.      The “balance of convenience” exception weighs against transfer.

        “The balance of convenience exception can be analogized to the convenience factors under

28 U.S.C. § 1404(a),” a venue-transfer statute. Hynes Aviation, 2013 WL 12198837, at *3–4



                                                   5
(citation omitted). “Under § 1404, the Court must weigh a number of factors, including the

convenience of the parties and witnesses and the interests of justice.” Id. (citing 28 U.S.C. §

1404(a)). Courts consider the following factors in a “balance of convenience” analysis: location of

documentary evidence; place in which the conduct complained of occurred; which forum’s

substantive law applies; the interests of justice; and other relevant factors.” MidAmerican Energy

Co. v. Coastal Gas Mktg. Co., 33 F. Supp. 2d 787, 791 (N.D. Iowa 1998). If “a transfer . . . merely

shifts the inconvenience from one party to the other[, transfer] need not be granted.” Id.

       NewMarket argues that the convenience of parties factor favors transfer, because New

Jersey is where most of its members reside and where its sole place of business and documentary

evidence are located, while only one of VetBridge’s members resides within this district, with all

other non-individual members headquartered outside of Missouri. NewMarket also argues that

most witnesses – its CEO and any officers of VetPharm – also reside either in or close to New

Jersey. VetBridge responds that this district is the most convenient forum for both VetBridge as a

party, whose principal place of business is in Missouri, and for eight potential key witnesses, who

live across the country.

       The Court finds, on balance, there is “no reason to depart from the first-filed rule [based

on the convenience of the parties or the potential witnesses] because there is no real difference in

convenience [for either the parties or the witnesses] between litigating this case in [New Jersey]

or in Missouri. Thus, the balance does not prevent application of the first-filed rule.” Hynes

Aviation, 2013 WL 12198837, at *3.

       The next factor the parties dispute is the forum selection clause in the Agreement and the

level of deference from the Court it deserves. The weight assigned to the forum selection clause

depends on whether it is classified as either mandatory or permissive. Id. at *4 (citation omitted).



                                                 6
“To be mandatory, a clause must contain language that clearly designates a forum as the exclusive

one.” Terra Int’l, Inc. v. Miss. Chem. Corp., 922 F. Supp. 1334, 1371 (citation omitted). “When

only jurisdiction is specified the clause will generally not be enforced without some further

language indicating the parties’ intent to make jurisdiction exclusive.” Id. at 1371 (citations

omitted).

       NewMarket asserts that the Court should not assign much weight to the clause in the

Agreement selecting the Western District of Missouri as the forum, because it is only a permissive

clause and because VetBridge’s filing of the action in Buchanan County Circuit Court undermined

the clause. VetBridge responds that the parties’ chosen forum is entitled to significant weight and

the fact that VetBridge initially filed this case in a state court, does not undermine the forum

selection clause.

       The forum selection clause in the Agreement states: “In the event a party reasonably

determines that injunctive relief is needed, the parties consent to the jurisdiction in the Western

District of Missouri.” This language does not indicate “the parties’ intent to make jurisdiction

exclusive”; therefore, this is a permissive forum selection clause that is not entitled to significant

weight. Moreover, “[e]ven if the purported forum selection clause is interpreted as mandatory,” it

“is not dispositive in determining whether a case should be transferred to another venue.” Hynes

Aviation, 2013 WL 12198837, at *4 (citing Terra Int'l, Inc. v. Miss. Chem. Corp., 119 F.3d 688,

697 (8th Cir. 1997)). “Rather, forum selection clauses are part of a larger transfer ‘calculus’ in

which a court weighs the convenience of the parties and witnesses, judicial economy, and the

interests of justice.” Id. (citing Terra Int’l, 119 F.3d at 697). Therefore, the existence of the forum

selection clause does not, by itself, justify departure from the application of the first-filed rule.

Thus, the Court proceeds to considering other factors.



                                                  7
       NewMarket argues that transfer is appropriate for reasons of judicial economy, as transfer

would allow to avoid duplicative litigation, including discovery and motion practice, and

associated costs and inconsistent results. However, the Court agrees with VetBridge’s counter-

arguments that because this action and the New Jersey Action involve different issues related to

different breaches of different contracts by different parties, although the two actions might

involve some of the same facts, documents and witnesses, no judicial resources will be wasted in

the absence of transfer. Any rulings related to the alleged breach of the VetPharm Contract would

likely have little or no bearing on the present litigation. Further, any discovery obtained in the New

Jersey Action can be used in the present case.

        The Court also disagrees with NewMarket’s argument that the locus of operative facts

favors transfer to New Jersey. While it might be true that NewMarket’s New Jersey headquarters

are the epicenter for the project, where the material agreements were signed, VetBridge’s

headquarters are located in Missouri. Thus, while litigating the case in New Jersey might be more

convenient for NewMarket, litigating this case in Missouri would be more convenient for

VetBridge. Another significant factor that weighs against transfer is the choice of law provision in

the Agreement in favor of Missouri law. There is an advantage to having a local court decide

questions of local law. Terra Int’l, 119 F.3d at 696.

       Furthermore, the other case-specific factors counsel against transfer. It appears that even if

the Court were to grant transfer, NewMarket’s position that VetBridge cannot have access to the

Data or engage in substantive communications with VetPharm about the Data, would preclude the

two cases from being consolidated. Finally, the Court finds the fact that the New Jersey Action is

subject to mandatory arbitration, while the Agreement contains no arbitration clause, weighs

against transfer. This is because even if the Court were to transfer this matter to New Jersey, if the



                                                  8
New Jersey Action proceeds to arbitration, there will be no benefit to the transfer. In fact,

VetBridge will likely be worse off, because it will be forced to litigate in a forum which it did not

choose as the plaintiff, without getting any benefit of the New Jersey Action being litigated in the

same forum. “The party seeking to transfer has the burden of proof, and must make a convincing

showing of the right to transfer.” Ozarks Coca-Cola/Dr. Pepper Bottling Co. v. Coca-Cola Co.,

No. 06-03056-CV-W-GAF, 2006 WL 696461, at *4 (W.D. Mo. Mar. 17, 2006).

       Considering all the above factors, NewMarket does not make a convincing showing of the

right to transfer of this matter in New Jersey would be more convenient than litigating it in this

district. Therefore, the Court denies the transfer. Accordingly, it is hereby

       ORDERED Defendants’ motion for transfer of venue (Doc. #8) is DENIED.

DATE: December 4, 2018

                                                      /s/ Brian C. Wimes
                                                      JUDGE BRIAN C. WIMES
                                                      UNITED STATES DISTRICT COURT




                                                  9
